Title: From Abigail Smith Adams to John Quincy Adams, 13 September 1801
From: Adams, Abigail Smith
To: Adams, John Quincy



Quincy Sepbr 13 1801

Welcome, welcome, my dear Son to your native Land after a seven years absence from it. God be praised that you and Louissa, and my dear John George &c have arrived in Safety, but I have trembled for you, least the extreem Heat you must have experienced Since your arrival should be too much for you all. The Sudden change we have experienced of no less than 30 degrees, is equally trying to weak constitutions. I hope it is not Sickly at Washington, but last october Agues and fevers were very prevelant; I can have no objection to the visit first to washington, but Say to you as I did in my last Letter, that it Should not exceed the middle of october. It is a long and tedious journey, but both you and mrs Adams are well ennured to travelling. at Quincy you can be accomodated with your Family untill you can do better. we ardently long to See you all.
mrs Adams is going to a place different from all she has ever yet visited, and amongst a people, where it will be impossible for her to be too gaurded; every Syllable She utters will be scaned not with loss of candour, but carping malice; Such is the spirit of party. think not that I veiw the aspect of public affairs through the medium of dissapointment. unhappily for our Country, you will find it all too true. I doubt not She will be the prudent; but her Family have been very basely traduced. there are persons no doubt hungrying after mr Johnson’s office. I hope however he will retain it, as it was the casting vote of the new president, which gave it to him.
You too my Son must look for your Share of calumny, and arm yourself wi against it by patience temperance and moderation, and by applying yourself Solely to your own private affairs. I hope you will be here Soon. I have a thousand things to Say to you, but none with more Sincerity / than that I am your ever / affectionate / Mother

A Adams